Action of assumpsit to recover the amount of certain bills stated in the account annexed, which the plaintiff claimed were due at the time of a divorce between the parties and were agreed to be paid by the defendant. The defendant denied such agreement and claimed an agreement to pay certain bills, which he had paid. The only evidence was the testimony of each party, which was flatly contradictory. The jury found a verdict for the defendant. The case comes up on a general motion for a new trial.
The case involved pure questions of fact. A careful examination of the evidence does not disclose any error on the part of the jury, which would authorize any interference by this court with the verdict. Motion overruled.